DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Note
In the Abstract filed 19 August 2020, there are numbers (5, 10) within the sentences of the Abstract, which appear to have perhaps intended to be line numbers; appropriate correction is strongly suggested.
Additionally, some of the element labels did not translate properly in the scanned document of the Claims filed 19 August 2020. Such elements labels are: acute angle α (Claim 1), major rotational angles Θmaj1, Θmaj2 (Claim 6), and minor rotation angles Θmin1, Θmin2 (Claim 6).

Specification
The disclosure is objected to because of the following informalities: “Whist” on Page 7 Line 18 is understood to be a typo of “Whilst.” Appropriate correction is required.
The use of the terms 3M CorporationTM (Page 8) and Phillips LumifyTM (Page 14), which are trade names or marks used in commerce, have been noted in this application. The terms should be accompanied by the generic terminology; furthermore the terms should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature 

Claim Objections
Claims 5 and 12 use the term “and/or.” The term “and/or” is not within the preferred verbiage of claim limitations and therefore should not be used when establishing claim limitations. A suggested correction, for example in Claim 12, would be to have the limitation read “[…] for exposing at least one of the first electrical conductor or the second electrical conductor […]” to communicate the same scope.
Claim 8 is objected to due to a minor error in antecedent basis. Claim 8 claims “a first electrical conductor” and is dependent on Claim 7, which previously established “a first electrical conductor” in Line 4 of the claim. Claim 8 should be amended to read “the first electrical conductor,” as the first electrical conductor is understood to be the same electrical conductor as in Claim 7, not another, new electrical conductor.
Claim 11 is objected to because of the following informalities: “extend along the along the length direction” in line 6 of the claim appears to be a typo. It is suggested applicant amends the claim to read “[…] each extend along the length direction […].”
Claim 14 is objected to because of the following informalities: “an interventional device according to claim 1” should be amended to “the interventional device according to claim 1,” as the interventional device of Claims 1 and 14 require the same limitations.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: 
“an image reconstruction unit configured to provide…”, 
“a position determination unit configured to identify…”, and 
“an icon providing unit configured to provide…” in Claim 14. 
The position determination unit and the icon providing unit have been interpreted as corresponding to a processor, as in [0057] of PG-Pub 2020/0397512, along with performing the functions set forth in paragraph [0059]. The image reconstruction unit has been interpreted as corresponding to a processor, as in [0056], along with performing the functions set forth in paragraph [0056].
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 further recites the limitation “the adjacent first and second edges of consecutive turns of the spiral” in Lines 14-15. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, this limitation will be interpreted as the first edge and second opposing edge, as established in Line 4 of the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 7, 8, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Sinelnikov et al. (US 20160374710) in view of Bui et al. (US 4911172) 
Regarding Claim 1, Sinelnikov teaches an interventional device, [0145] (“placement of an endovascular directed energy ablation catheter 13 into a patient 1 via an endovascular approach with a femoral vein puncture 17.”), comprising an elongate shaft, [0206] (“The carotid body ultrasound ablation catheter may comprise an elongate shaft 326”) 
a piezoelectric transducer, [0196] (“An ablation transducer may be a flat, rectangular piezoelectric transducer.”) and [0269] (“The imaging transducer, or transducer, may for example be a piezoelectric […] transducer”); wherein the piezoelectric transducer extends along a transducer direction that forms an acute angle with respect to the length direction of the transducer strip, [0215] o to 50o (e.g., about) 45o to the axis”) and shown in Fig. 18, re-produced below.

    PNG
    media_image1.png
    729
    417
    media_image1.png
    Greyscale

Fig. 18 of Sinelnikov
However, Sinelnikov does not explicitly teach a transducer strip; wherein the transducer strip comprises: a first edge and an opposing second edge; wherein the first edge and the second edge are separated by a width dimension and wherein the first edge and the second edge each extend along a length direction of the transducer strip; and wherein the piezoelectric transducer is disposed on the transducer strip; wherein the transducer strip is wrapped in the form of a spiral around the elongate shaft of the interventional device such that the piezoelectric transducer forms a band around the elongate shaft, and wherein the width dimension is defined such that the adjacent first and second edges of consecutive turns of the spiral abut or overlap one another.


    PNG
    media_image2.png
    347
    627
    media_image2.png
    Greyscale

Fig. 1 of Bui

Regarding Claim 2, the modified device of Sinelnikov teaches all the limitations of Claim 1, as discussed above. Sinelnikov further teaches the elongate shaft extends along a shaft axis, [0206] (“The carotid body ultrasound ablation catheter may comprise an elongate shaft 326”); wherein the piezoelectric transducer is defined by a straight line, [0150] (“The transducer aperture shape may be rectangular”) and [0179] (“an ultrasound transducer 255 […] positioned near a distal end of a catheter shaft”); and 
wherein the transducer direction is arranged perpendicularly to the shaft axis, shown by the imaging fields in Fig. 8A below, such that the band, a rectangular shaped transducer, lies in a plane having a normal that is co-axial with the shaft axis, shown in Fig. 8A re-produced and labeled by examiner below.

    PNG
    media_image3.png
    545
    476
    media_image3.png
    Greyscale

Fig. 8A of Sinelnikov

Regarding Claim 7, the modified device of Sinelnikov teaches all limitations of Claim 1, as discussed above. Furthermore, Sinelnikov teaches the transducer strip further comprises at least a first electrical conductor, [0209] (“The ultrasound ablation catheter may further comprise electrical conductors”); 
wherein the at least a first electrical conductor is in electrical contact with the piezoelectric transducer, [0209] (“The ultrasound ablation catheter may further comprise electrical conductors connecting the ablation transducer to an electrical connector”) ; and 
wherein the at a least first electrical conductor extends along the length direction of the transducer strip, [0209] (“The ultrasound ablation catheter may further comprise electrical conductors 
Regarding Claim 8, the modified device of Sinelnikov teaches all limitations of Claim 7, as discussed above. Furthermore, Sinelnikov teaches the piezoelectric transducer further comprises a first electrode, [0155] (“an exemplary piezoelectric transducer element 150 with a top (or front) electrode 151”) and shown in Fig. 3A, re-produced below; 
wherein the at least a first electrical conductor is in electrical contact with the piezoelectric transducer via the first electrode, [0155] (“an exemplary piezoelectric transducer element 150 with a top (or front) electrode 151 […]. […] The top 151 […] electrode of the transducer element may be solderable to provide reliable electrical connections to transducer surfaces.”).

    PNG
    media_image4.png
    147
    231
    media_image4.png
    Greyscale

Fig. 3A of Sinelnikov
Regarding Claim 10, the modified device of Sinelnikov teaches all limitations of Claim 8, as discussed above. Furthermore, Sinelnikov teaches the piezoelectric transducer further comprises a second electrode, [0155] (“an exemplary piezoelectric transducer element 150 with […] a bottom (or back) electrode 152. […] The […] bottom 152 electrode of the transducer element may be solderable to provide electrical connections to transducer surfaces.”); and wherein the transducer strip further comprises a second electrical conductor; wherein the second electrical conductor extends along the length direction of the transducer strip, [0157] (“positive polarity 161 connected to the back transducer electrode 163.”), [0160] (“an ultrasound ablation catheter comprising a rectangular ultrasound transducer 150 positioned at or near an axis of the catheter shaft 167.”) and shown in Fig. 3E, re-


    PNG
    media_image5.png
    681
    288
    media_image5.png
    Greyscale

Fig. 3E of Sinelnikov
Regarding Claim 11, the modified device of Sinelnikov teaches all limitations of Claim 10, as discussed above. Furthermore, Sinelnikov teaches the interventional device comprises a distal end and a proximal end; and 
wherein the piezoelectric transducer is disposed towards the distal end of the interventional device, [0013] (“the ultrasound ablation catheter comprising: […] a proximal region”) and [0014] (“an ultrasound ablation catheter, comprising: a distal assembly comprising an ultrasound ablation transducer”); and wherein the first electrical conductor and the second electrical conductor each extend along the length direction of the transducer strip to the proximal end of the interventional device, .

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Sinelnikov and Bui, as applied to Claim 1 above, and further in view of Keilman et al. (US 6585763).
Regarding Claim 3, the modified device of Sinelnikov teaches all limitations of Claim 1, as discussed above. The modified device of Sinelnikov further teaches the elongate shaft extends along a shaft axis, by way of Sinelnikov, [0206] (“The carotid body ultrasound ablation catheter may comprise an elongate shaft 326”).
However, the modified device of Sinelnikov does not teach the piezoelectric transducer to comprise a sinusoidal shape that oscillates about a center line; wherein the centerline is a straight line defined by the transducer direction; and wherein the transducer direction is arranged perpendicularly to the shaft axis such that the band lies in a plane having a normal that is tilted with respect to the shaft axis.
In an analogous interventional device field of endeavor, Keilman teaches the piezoelectric transducer to comprise a sinusoidal shape that oscillates about a center line, Column 2 Lines 44-45 (“the therapeutic transducer comprises a cylindrical body including piezoelectric material”), Column 19 Lines 52-55 (“The pattern of elements comprising each of the conformal transducer arrays 174A and 174B and the boundary of each conformal transducer array 174A and 174B, define sinusoidal segments.”), and 

    PNG
    media_image6.png
    297
    613
    media_image6.png
    Greyscale

Fig. 13 of Keilman
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further include the sinusoidal shape of the transducer of Keilman because the sinusoidal design of the transducer allows for more transducer elements to be incorporated than if the transducer elements were arranged in a straight band, thus increasing the imaging or ablation capability of the interventional device.

Claims 4 and 5 is rejected under 35 U.S.C. 103 as being unpatentable over Sinelnikov and Bui, as applied to Claim 1 above, and further in view Someya et al. (US 20160100768).
Regarding Claim 4, the modified device of Sinelnikov teaches all limitations of Claim 1, as discussed above. Furthermore, Sinelnikov teaches the piezoelectric transducer comprises a first end and 

    PNG
    media_image7.png
    348
    471
    media_image7.png
    Greyscale

Fig. 34A of Sinelnikov
In an analogous interventional device field of endeavor, Someya teaches the band formed by the wrapped transducer strip includes an overlap between the first end and the second end, [0094] (“the sheet-shaped base material 1 positioned between the first end 10a and the second end 10b of the electronic contact sheet 10, the electronic contact sheet covers and is overlapped on the edge portion”)
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further include the overlap of Someya because this allows for high resolution detection of signals, as taught by Someya in [0015].
However, Someya does not teach a piezoelectric transducer on a transducer strip. 

It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further include the piezoelectric transducer of Bui because this allows a patient’s body to be examined to locate the point of interest and guide the instrument tip to that position, as taught by Bui in Column 1 Lines 66-68 and Column 2 Lines 1-2.
Regarding Claim 5, the modified device of Sinelnikov teaches all limitations of Claim 4, as discussed above. Furthermore, Sinelnikov teaches the first end is disposed adjacent the first edge, as shown in Fig. 33, re-produced and annotated by examiner below, wherein the second end is disposed adjacent the second edge, as shown in Fig. 33, re-produced and annotated by examiner below; and 
wherein the piezoelectric transducer includes a first gap between the first end of the piezoelectric transducer and the first edge of the transducer strip and/or a second gap between the second end of the piezoelectric transducer and the second edge of the transducer strip and wherein the space comprises at least a portion of the first gap and/or at least a portion of the second gap, [0206] (“The imaging catheter may be oriented in the echolucent shell chamber such that the imaging transducer 331 of the imaging catheter is positioned along the direction of aim of the ablation transducer.”), [0293] (“the integrated set of imaging transducer(s) may comprise a gap in transducer spacing”), Claim 23 (“the plurality of ultrasound imaging transducers extend all of the way around the circumference of the catheter, with a gap between each of the adjacent imaging transducers.”), and Fig. 33, re-produced below, where gaps can be seen in between the transducers 472.

    PNG
    media_image8.png
    542
    370
    media_image8.png
    Greyscale

Fig. 33 of Sinelnikov
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to modify the transducer arrangement of Sinelnikov because this would allow the transducer to image at a different angle and direction than what Sinelnikov presents.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Sinelnikov, Bui, and Someya as applied to Claim 4 above, and further in view of Crisman et al. (US 20170112528).
Regarding Claim 6, the modified device of Sinelnikov teaches all limitations of Claim 4, as discussed above. However, the modified device of Sinelnikov does not teach a bevel; wherein the bevel is defined by an ellipse having a major axis and a minor axis; wherein the major axis defines two major rotational angles at two opposing positions around a circumference of the elongate shaft and wherein the minor axis defines two minor rotational angles at two opposing positions around the circumference 
In an analogous invasive device field of endeavor, Crisman teaches a bevel, [0031] (“including a sharp bevel tip”); wherein the bevel is defined by an ellipse having a major axis and a minor axis; wherein the major axis defines two major rotational angles at two opposing positions around a circumference of the elongate shaft and wherein the minor axis defines two minor rotational angles at two opposing positions around the circumference of the elongate shaft, [0032] “the outer circumferential wall of needle shaft 4 may be referenced with respect to the sharp bevel tip at patient end 8 of the needle.”), [0034] (“a Θ angle is shown to be formed between the two walls of the groove, represented by lines 16w1 and 16w2.”), and [0035] (“Walls 16w1’ and 16w2’ remain orthogonal to each other when at the “tilted” position.”), and shown in Figs. 2 and 7, re-produced below; to one skilled in the art, the incorporation of a circumferential wall, indicates that the wall and therefore bevel is in a rounded shape, such as an ellipse, and where lines 16w1, 16w2, 16w1’ and 16w2’ form the major and minor rotational angles, respectively; and wherein the overlap or the space of the lines includes a midpoint that is aligned rotationally around the circumference of the elongate shaft at one of the major rotational angles or at one of the minor rotational angles, [0031] (“needle 2 has a shaft 4 that extends along a longitudinal axis having a distal or patient end 8 including a sharp bevel tip”), thus it would be obvious to one skilled in the art that where the intersecting major and minor axes defining the ellipse-shaped bevel tip 8 will align with the longitudinal axis of the needle.

    PNG
    media_image9.png
    236
    331
    media_image9.png
    Greyscale
 
    PNG
    media_image10.png
    346
    379
    media_image10.png
    Greyscale

                                 Fig. 2 of Crisman				      Fig. 7 of Crisman
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the bevel and rotational angles of Crisman because the bevel offers a desirable cutting edge geometry over other shapes, and the rotational angles ensure that a substantially 180o reflection of the ultrasound wave from the transducer back to the transducer, as taught by Crisman in [0007].

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Sinelnikov and Bui, as applied to Claim 8 above, and further in view of Kelly et al. (US 20170136231).
Regarding Claim 9, the modified device of Sinelnikov teaches all limitations of Claim 8, as discussed above. Furthermore, Sinelnikov teaches the piezoelectric transducer further comprises a second electrode, [0155] (“an exemplary piezoelectric transducer element 150 with […] a bottom (or back) electrode 152. […] The […] bottom 152 electrode of the transducer element may be solderable to provide electrical connections to transducer surfaces.”); and wherein the second electrode is in electrical contact with the elongate shaft, [0157] (“positive polarity 161 connected to the back transducer electrode 163.”), [0160] (“an ultrasound ablation catheter comprising a rectangular ultrasound transducer 150 positioned at or near an axis of the catheter shaft 167.”) and shown in Fig. 3E, re-produced below.

    PNG
    media_image5.png
    681
    288
    media_image5.png
    Greyscale

Fig. 3E of Sinelnikov
However, Sinelnikov does not teach the elongate shaft of the interventional device is formed from a conductive material.
In an analogous interventional device field of endeavor, Kelly teaches an interventional device formed from a conductive material, which is a conductive elongate shaft, [0027] (“Inner assembly shaft 40 may be formed from a stainless steel braid-reinforced medical grade polymer”).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the conductive material of Kelly because the conductive material offers the advantage of allowing the flow of electrical current through the shaft.


Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sinelnikov and Bui, as applied to Claim 1 above, and further in view of Samset et al. (US 20150182187) and Rice (US 20160081657).
Regarding Claim 14, the modified device of Sinelnikov teaches all the limitations of an interventional device in Claim 1, as discussed above. 
However, the modified device of Sinelnikov does not teach an ultrasound-based position determination system comprising: 
a) a beamforming ultrasound imaging probe (BUIP) configured to generate an ultrasound field (UF);
b) an image reconstruction unit (IRU) configured to provide a reconstructed ultrasound image corresponding to the ultrasound field (UF) of the beamforming ultrasound imaging probe (BUIP);
c) a position determination unit (PDU) configured to compute a position of the piezoelectric transducer of the interventional device respective the ultrasound field (UF) based on ultrasound signals transmitted between the beamforming ultrasound imaging probe (BUIP) and the piezoelectric transducer;
d) an icon providing unit (IPU) configured to provide an icon in the reconstructed ultrasound image based on the computed position of the piezoelectric transducer.
In an analogous tracking an invasive device field of endeavor, Samset teaches an ultrasound-based position determination system, [0001] (“This disclosure relates generally to a system […] for tracking an invasive device using ultrasound position signals.”), comprising:
a) a beamforming ultrasound imaging probe (BUIP) configured to generate an ultrasound field (UF), [0030] (“The ultrasound imaging system 100 includes a transmit beamformer 102 that transmits a signal to a transmitter 103 which in turn drives transducer elements 104 within an array 106 to emit pulsed ultrasonic signals into a structure […]. […] An ultrasound probe 105 includes both the array 106 and the transducer elements 104.”);
b) a position determination unit (PDU) configured to compute a position of the piezoelectric transducer of the interventional device respective the ultrasound field (UF) based on ultrasound signals 
c) an icon providing unit (IPU) configured to provide an icon in the reconstructed ultrasound image based on the computed position of the piezoelectric transducer, [0067] (“the position of the representation 296, which may be an icon, can be adjusted in real-time by the processing unit 116 to reflect the real-time position of the invasive device 18.”).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the BUIP, the PDU, and the IPU because the clinician needs to clearly understand exactly where the invasive device is located and how it is positioned for both patient safety and clinical effectiveness, as taught by Samset in [0002].
However, Samset does not explicitly teach an image reconstruction unit (IRU) configured to provide a reconstructed ultrasound image corresponding to the ultrasound field (UF) of the beamforming ultrasound imaging probe (BUIP).
In an analogous interventional device field of endeavor, Rice teaches an image reconstruction unit (IRU) configured to provide a reconstructed ultrasound image corresponding to the ultrasound field (UF) of the beamforming ultrasound imaging probe (BUIP), [0032] (“the intravascular device 102 can emit ultrasonic energy from transducer elements”), [0036] (“The PIM 104 transfers the received echo signals to the computing device 106 where […] ultrasound images of the vessel 100 can be reconstructed and displayed on the monitor 108.”) where the ultrasound field of the transducer 

    PNG
    media_image11.png
    423
    441
    media_image11.png
    Greyscale

Fig. 8 of Rice
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the image reconstruction unit of Rice because this permits a user to assess a diseased vessel to determine the need for treatment, to guide the intervention, and/or to assess its effectiveness, as taught by Rice in [0003].
Regarding Claim 15, the modified device of Sinelnikov teaches all the limitations of Claim 14, as discussed above. Furthermore, Samset teaches the indication of an icon on the reconstructed image, [0067] (“the position of the representation 296, which may be an icon”), but does not explicitly teach indicating a detected magnitude of the ultrasound signals transmitted between the beamforming ultrasound imaging probe and the piezoelectric transducer. Additionally, Rice teaches indicating a detected magnitude of the ultrasound signals transmitted between the beamforming ultrasound imaging probe and the piezoelectric transducer, [0036] (“The PIM 104 transfers the received echo signals to the computing device 106 where […] measurements […] of the vessel 100 can be reconstructed and displayed on the monitor 108.”) and [0038] (“The monitor 108 is configured to display data collected by the intravascular device 102”).
.

Allowable Subject Matter
Claims 12 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Additionally, Claims 12 and 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA CHRISTINA TALTY whose telephone number is (571)272-8022.  The examiner can normally be reached on M-Th 7:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 5712701790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/MARIA CHRISTINA TALTY/               Examiner, Art Unit 3793                                                                                                                                                                                         
/SERKAN AKAR/               Acting Supervisory Patent Examiner of Art Unit 3793